Title: To John Adams from Edmé Jacques Genet, 29 October 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       a Vlles. 29. oct. 1778
      
      J’ai trouvé si important pour le bien commun des deux nations le Sentiment où vous vous êtes montré devant moi chez M. Izard, tou­chant le Secours qu’il conviendroit d’envoyer actuellement à M. le Cte. d’Estaing que j’ai cru ne pouvoir me dispenser d’en hazarder l’insinuation à nos Ministres. Pour ne point vous compromettre a cause de votre caractere de Député du Congrez, et n’en ayant point la permission de vous, je n’ai point voulu vous nommer. Je me suis contenté de dire que je m’etois trouvé à Paris, avec plusieurs américains, et que leur voeu unanime paroissoit être que la France envoyât sans délai douze vaisseaux de ligne en Amérique pour dégager l’Escadre de Toulon. C’est à M. de Sartine que j’ai fait cette ouverture et je me propose de la faire demain à M. le Cte. de Vergennes. M. de Sartine a eu la bonté de m’entendre avec attention. Je ne prétens point dire qu’il ait saisi cette idée comme ce qu’il y auroit à présent de mieux à faire; ni que je le juge décidé à l’adopter; Mais aux questions qu’il a daigné me faire j’imagine au moins qu’il ne trouveroit point étrange que je mîsse sous ses yeux un Mémoire tendant à prouver la nécessité de cette expedition et la maniere d’y procéder, ainsi que l’espece d’avantages qui en résulteroient. Peut être conviendroit il de faire voir dans ce Mémoire que la saison n’est pas trop avancée, et qu’on n’a point à craindre de manquer de trouver M. le Cte. d’Estaing pour se joindre à lui. Il faudroit aussi y détailler les facilités de toute espece qu’une nouvelle Escadre francoise est sûre de trouver dans tous les ports améericains, ainsi que les pertes aux quelles s’exposéront les anglois s’ils veulent balancer ces nouvelles forces, et enfin le peu de sujet que nous avons de craindre ici que cette diminution de forces en Europe nous porte aucun préjudice. Si vous persistés toujour dans cette opinion, que peut-être, comme député vous ne prendriés pas sur vous de suggérer, dans la crainte de paroitre trop vous avancer, vis à vis d’une Cour qui a déja fait de grands efforts dans cette affaire, vous pourrés développer vos idées dans un Memoire que je pourrai présenter comme addressé à moi par un de mes amis parmi Mrs. les americains. En effet M. Lloyd, M. Pringle, M. Jennings et d’autres peuvent m’avoir communiqué une pareille idée, et il n’y auroit aucun inconvénient pour le Congrez de qui ils ne sont point autorisés, à ce qu’elle fût discutée ici entre nos Ministres. Vous savés comme moi que les forces réunies de Byron et du Lord Howe mettent aujourd hui vis à vis de M. d’Estaing 19. ou 20. vaisseaux de ligne et 6. de cinquante canons. Il me semble que c’est une position inquietante et sur laquelle on ne doit pas s’endormir ici. Je m’estimerai trés heureux si je puis promouvoir quelque bien, et surtout que ce soit d’une maniere qui vous soit agréable.
      Je suis avec respect Monsieur Votre très humble et très obéissant serviteur
      
       Genet
      
      
      
       P.S. Je vous fais mes remerciments de la lettre que vous aves eu la bonte de m’ecrire. Elle sera employee comme vous l’entendez.
      
     